Citation Nr: 0801318	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-02 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2001 and May 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied service 
connection for low back disability.

As the Board explained in the May 2007 remand, although the 
Statement of the Case indicates that this appeal stems from 
the May 2002 rating decision, the Board agrees with the RO 
that the claim must be considered by VA on a de novo basis. 
In a May 2001 rating decision, the RO denied service 
connection for compression defect L1 and for osteoarthritis, 
degenerative disc disease, and scoliosis of the lumbar spine.  
Because significant additional pertinent and material 
evidence was received at the RO within one year of the date 
of the mailing of the notice of the May 2001 determination, 
and which prompted the May 2002 rating decision, the RO was 
required to consider that evidence in connection with the 
veteran's initial September 2000 application for service 
connection for back disability because it is deemed as having 
been filed in connection with that claim.  See Roebuck v. 
Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 
Vet. App. 159, 161-62 (1999).  As such, the Board has 
identified the issue on appeal as stated on the title page.  

In May 2007 the Board remanded the veteran's claim to afford 
the veteran a VA examination and to obtain a medical opinion.  
Those actions have been completed and the claim returned to 
the Board for further appellate review.  Stegall v. West, 11  
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records document symptoms of low back 
pain and positive straight leg raising in service.  

2.  In October 1993, the veteran reinjured his low back.  

3.  The claims folder includes current diagnoses of 
thoracolumbar degenerative disc disease with right lower 
extremity lumbar radiculopathy, that a VA orthopedist has 
linked to service.  


CONCLUSION OF LAW

Thoracolumbar degenerative disc disease with right lower 
extremity lumbar radiculopathy was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has resolved the claim favorably, there can be no 
prejudice due to any defect associated with VA compliance 
with the duties to notify or to assist the veteran with his 
claim.  Therefore, no further discussion is required as to 
whether VA met its duties to notify and assist the veteran.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2007).  

Factual Background and Analysis.  The Report of Medical 
History at service entry, dated in April 1966, shows that the 
veteran denied having recurrent back pain, and the Report of 
Medical Examination, which was conducted that same day, 
reflects that the veteran's spine was found to be normal.

The service medical records show that, beginning in early 
1968, i.e., more than a year after his entry into active 
duty, the veteran was seen for low back complaints.  These 
records reflect that on May 8, 1968, when seeking in-service 
care for the condition, the veteran reported that his "back 
still hurts."  An examination revealed that he had pain in 
his lumbosacral area, and the physician commented that pain 
medications had not ameliorated the condition.  On May 15, 
1968, a physician indicated that the veteran had had back 
pain for several weeks, and reported that he exhibited 
"marked muscle spasm."  That examiner also noted that 
straight leg raising was positive, and he prescribed 
medication to treat the condition.

A May 20, 1968, entry states that the veteran had low back 
pain "on and off" and that he was symptomatic for the past 
two months.  The physician added that he again exhibited 
marked muscle spasm and that straight leg raising was 
positive.  The examiner reported that the veteran had not had 
trauma to his low back but that X-rays revealed an apparent 
compression fracture of the anterior segment of L1.  He noted 
that medications had provided no relief from pain or spasm 
and that range of motion testing disclosed that he had 
forward flexion to 40 degrees, with spasm.

On May 7, 1969, the veteran was seen for a history of back 
pain that had persisted for a year, and that the examination 
revealed that he had limited range of low back motion.  
Straight leg raising was positive bilaterally, but no 
definite muscle spasm was noted.  On May 20, 1969, the 
veteran was placed on light duty profile due to an anterior 
compression defect at L1 with severe left paraspinal muscle 
spasm, and the physical restrictions included no heavy 
lifting, marching, walking and running.  The examiner noted 
that the veteran had been followed for one year because of 
his problem and that he was not fit for world-wide duty and 
should be boarded.

In July 1969, the veteran was referred for evaluation to 
determine his fitness for military duty, and a Report of 
Medical History, dated in July 1969, reflects that he 
reported a history of recurrent back pain and that he wore a 
brace or back support.  In August 1969, an orthopedist 
indicated that although the veteran had never had any severe 
trauma or injury to his back, he had almost daily low back 
pain for the past two years.  The examination revealed slight 
tenderness at L5-S1.  Range of motion testing disclosed some 
limitation of motion, and the examiner reported that X-ray 
revealed an old minimal compression fracture at L1 with a 10 
percent decrease in height.  The orthopedist reported that 
the examination was unremarkable and that the clinical 
findings "do not go along with his X-ray findings."  He 
stated, "There is no objective evidence for Board action," 
and recommended that the veteran be returned to full duty.  

The veteran's Report of Medical Examination at service 
separation, dated in September 1970, reflects that his spine 
was found to be normal.  The physician stated that the 
veteran had back strain in 1968, wore a back support for one 
month, and had had "no trouble since."  He added that the 
veteran had no complaints and that there were no sequelae.

On October 28, 1993, the veteran injured his back while 
unloading a truck.  Private medical records reveal clinical 
evidence of a herniated disc of the lumbar spine and 
suspected sciatica.  

A November 1993 magnetic resonance imaging of the lumbar 
spine revealed degenerative changes in the disc at L1-2 and 
L3-4 and fairly prominent spinal stenosis.  There was also 
posterior spurring of the vertebral bodies at all levels.  A 
prominent posterior facet hypertrophy was producing relative 
spinal stenosis a L2-3, L3-4 and L4-5.  A January 1994 
computed tomography scan showed anterior defects on the 
opacified thecal sac at L2-3, L3-6, and L4-5 with changes 
most severe at L3-4.  This was indicative of a diffuse 
annular bulge at each level coupled with a diameter of the 
canal that is smaller than average.  No disc herniation was 
indicated.  

The veteran contends that service connection is warranted for 
low back disability because he has had chronic and recurrent 
low back problems since his period of active duty.  The 
veteran reports that since service, he has been unable to 
obtain "certain jobs" or maintain others due to low back 
disability.  He further reports self-medicating the injury, 
and states that all of his medical records, other than his 
service medical records and VA treatment records, have been 
either lost or destroyed, suggesting that although the 
records may be unavailable, he received post-service care for 
the disability.  In addition, while acknowledging that he 
sustained an October 1993 work-related post-service injury, 
the veteran maintains that the subsequent injury only 
worsened what was already a chronic low back condition.

Notwithstanding the appellant's showing of in-service 
symptoms and post-service continuity of symptomatology, 
medical expertise is still required to relate the appellant's 
present disorder etiologically to in-service and post-service 
symptoms.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Sacks v. West, 11 Vet. App. 314 (1998).  For that reason the 
Board ordered the veteran to be examined by a VA orthopedist 
to obtain an opinion as to whether his current low back 
disorders were related to service.  

In June 2007 a VA orthopedist conducted an examination.  He 
offered the following comments as to the etiology of the 
veteran's current low back disorders, which were diagnosed as 
thoracolumbar degenerative disc disease with right lower 
extremity lumbar radiculopathy:  

Based on this patient's history, review 
of the C-file and his post service 
records, it is felt by this medical 
examiner that patient's current 
thoracolumbar degenerative disk disease 
with moderate right lower extremity 
lumbar radiculopathy and moderate 
mechanical low back pain is as least as 
likely as not caused by or a result of 
initial trauma while in service.  The 
patient's medical records documented 
lumbar radiculopathy with straight leg 
raising, the patient at the current 
examination demonstrates persistent right 
lower extremity radiculopathy with absent 
Achilles reflexes.  It is felt by this 
medical examiner that the patient 
reinjured his back secondary to Worker's 
Compensation injury in 1993.  
Apportionment of the patient's current 
thoracolumbar degenerative disk disease 
with moderate right lower extremity 
lumbar radiculopathy to the Worker's 
Compensation injury and the original 
injury that was perceived to have 
happened in service would be purse string 
speculation upon this examiner's behalf 
as they are in the same area and 
separating them is not possible.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board remanded the claim in May 2007 because the evidence 
included current diagnoses of low back disorders and there 
was evidence of symptomatology of the low back in service.  
The evidence needed to support the veteran's claim was 
medical evidence of a nexus between the in service symptoms 
and the currently diagnosed low back disorders.  The June 
2007 opinion of the VA orthopedist linked the current low 
back pathology to service.  His opinion is based on the 
findings on examination in service of positive straight leg 
raising, which is indicative of lumbar radiculopathy in 
service.  The Board finds his opinion of great probative 
value as it is based on clinical findings in service which 
are compatible with the veteran's current symptomatology and 
diagnosis of degenerative disk disease of the lumbar spine 
with radiculopathy.  

As the evidence includes a current diagnosis of low back 
disorders, there is evidence of symptomatology of the low 
back in the service medical records, and a VA orthopedist has 
stated the current low back disorders are in his opinion 
related to service, service connection for low back 
disability is supported by the evidence of record.  


ORDER

Service connection for thoracolumbar degenerative disc 
disease with right lower extremity lumbar radiculopathy is 
granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


